 AO 442   (Rev. 01/09) Arrest Warrant




                                          UNITED STATES DISTRICT COURT
                                                                                                                               MAY 312019
                                                                     for the
                                                                                                                  CLERK, U.S. DISTRICT COURT
                                                Western            Districtof Texas                               WESTERNcTJOFTEXAS
                        United States of America                        )                                                           DEPUTY CLERK
                      v.                                                )
 JOHNSON, Shawn Dewayne                                                 )        CaseNo. DR-          /9H                         (,J
 (DOB: 12-03-1977)                                                      )

                                                                        )

                                   Defendant

                                                            ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unneccessary delay
(name ofperson to be arrested)           JOHNSON,    Shawn Dewayne
who is accused of an offense or violation based on the following document filed with the court:

   Indictment                  Superseding Indictment            Information     E Superseding Information                     jComplaint
      Probation Violation Petition              Supervised Release Violation Petition         Violation Notice             flOrder of the Court
This offense is briefly described as follows:

ATTEMPT TO POSSESS WITH INTENT TO MANUFACTURE, DISTRIBUTE, or DISPENSE 5
KILOGRAMS OF COCAINE, A SCHEDULE II CONTROLLED SUBSTANCE, A VIOLATION OF
TITLE 21 USC SECTION 846.




Date: 05--2019
                                                                                              I   uin officer's
                                                                 iLs. Magistrate Ju               g
Cityandstate:         Del Rio,          Texas                                                            ,U.S. Ngistrate Ju
                                                                                                   Printed name and title


                                                                    Return
        This warrant was received on (date)           0531-2019        ,and the person was arrested on (date)             05-30-2019
at(cityandstate)      Eagle Pass,          Texas



 Date:       05-31-2019
                                                                                                  4IPTi1TJIO11(IIVS1'

                                                                            SA Nicholas Salardino,                  DEA
                                                                                                      Printed name and title
